11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Robert Troy McClure,                           * From the 278th District
                                                 Court of Walker County,
                                                 Trial Court No. 26097.

Vs. No. 11-12-00301-CV                         * February 5, 2015

The State of Texas et al.,                     * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.